State of New York
                   Supreme Court, Appellate Division
                      Third Judicial Department
Decided and Entered: September 17, 2015                   520524
________________________________

In the Matter of the Claim of
   RAMIRO CORDOVA,
                    Appellant.
                                            MEMORANDUM AND ORDER
COMMISSIONER OF LABOR,
                    Respondent.
________________________________


Calendar Date:   August 10, 2015

Before:   Lahtinen, J.P., Garry, Lynch and Clark, JJ.

                             __________


     Steven J. Moser, Glen Cove, for appellant.

      Eric T. Schneiderman, Attorney General, New York City
(Marjorie S. Leff of counsel), for respondent.

                             __________


      Appeal from a decision of the Unemployment Insurance Appeal
Board, filed April 23, 2014, which ruled, among other things,
that claimant was disqualified from receiving unemployment
insurance benefits because he voluntarily left his employment
without good cause.

     Decision affirmed.    No opinion.

     Lahtinen, J.P., Garry, Lynch and Clark, JJ., concur.
                        -2-                  520524

ORDERED that the decision is affirmed, without costs.




                       ENTER:




                       Robert D. Mayberger
                       Clerk of the Court